 

Exhibit 10.8

 

THIS TRUST INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of April 11,
2014, is made and entered into by and among Committed Capital Acquisition
Corporation II, a Delaware corporation (the “Company”), Broadband Capital
Management LLC (“Broadband”) and Michael Rapoport (a/k/a Michael Rapp) (“Rapp”).

 

RECITALS

 

WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
pursuant to which the Company will issue and deliver up to 8,050,000 units (the
“Units”) (including up to 1,050,000 Units subject to an over-allotment option
granted to the underwriters of the Offering), with each Unit comprised of one
share of the common stock, par value $0.00001 per share (the “Common Stock”), of
the Company and one warrant, where each warrant entitles the holder to purchase
one-half of one share of Common Stock for $5.00 per share, subject to adjustment
(each, a “Warrant,” and collectively, the “Warrants”); and

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
registration statement on Form S-1, No. 333-192586 (the “Registration
Statement”) for the registration, under the Securities Act of 1933, as amended
(the “Securities Act”), of the Units, the Warrants and Common Stock included in
the Units, and a related prospectus (the “Prospectus”); and

 

WHEREAS, the gross proceeds of the Offering will be deposited in a trust account
(the “Trust Account”) at J.P. Morgan Chase Bank, N.A. and managed by Continental
Stock Transfer & Trust Company, as trustee, as described in the Registration
Statement and the Prospectus; and

 

WHEREAS, Broadband and Rapp desire to enter into this Agreement in order to
facilitate the Offering and the other transactions contemplated in the
Registration Statement and the Prospectus, including any merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or other similar
business combination by the Company with one or more businesses (a “Business
Transaction”).

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

 

 

 

1.          In the event of the liquidation of the Trust Account without the
consummation of an initial Business Transaction, each of Broadband and Rapp (the
“Indemnitors”) agree to jointly and severally indemnify and hold harmless the
Company against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, whether pending or threatened, or any claim whatsoever) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) a prospective target
business with which the Company has entered into an acquisition agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitors shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered (other than the Company’s independent
public accountants) or products sold to the Company or a Target do not reduce
the amount of funds in the Trust Account below $5.00 per share of the Common
Stock sold in the Offering, and, provided, further, that such indemnification of
the Company by the Indemnitors shall apply only if such third party or Target
has not executed an agreement waiving claims against all rights to seek access
to the Trust Account whether or not such agreement is enforceable. In the event
that any such executed waiver is deemed to be unenforceable against such third
party, the Indemnitors shall not be responsible for any liability as a result of
any such third party claims. Notwithstanding any of the foregoing, such
indemnification of the Company by the Indemnitors shall not apply as to any
claims under the Company’s obligation to indemnify the underwriters of the
Offering against certain liabilities, including liabilities under the Securities
Act. The Indemnitors shall have the right to defend against any such claim with
counsel of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the undersigned, the
undersigned notifies the Company in writing that the Indemnitors shall undertake
such defense.

 

2.          This Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by the parties hereto.

 

3.          No party may assign either this Agreement or any of his, her or its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Agreement shall be binding on the
undersigned and each of his or its heirs, personal representatives, successors
and assigns.

 

4.          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Agreement shall be brought and enforced in the courts of New York, in the
State of New York, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

5.          Any notice, statement or demand authorized by this Agreement shall
be sufficiently given (i) when so delivered if by hand or overnight delivery,
(ii) the date and time shown on a telefacsimile transmission confirmation, or
(ii) if sent by certified mail or private courier service within five (5) days
after deposit of such notice, postage prepaid. Such notice, statement or demand
shall be addressed as follows:

 

If to the Company:

 

Committed Capital Acquisition Corporation II

c/o Broadband Capital Management LLC
712 Fifth Avenue, 22nd Floor
New York, NY 10019

Attn: Michael Rapp

Fax No.: (212) 702-9830

 

2

 

 

If to Broadband:

 

Broadband Capital Management LLC

712 Fifth Avenue, 22nd Floor

New York, NY 10019

Attn: Michael Rapp

Fax No.: (212) 702-9830

 

If to Rapp:

 

Michael Rapp

c/o Broadband Capital Management LLC

712 Fifth Avenue, 22nd Floor

New York, NY 10019

Fax No.: (212) 702-9830

 

with a copy in each case (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Fax: 212-692-6732

Attn: Jeffrey P. Schultz, Esq.

 

6.          This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

7.          This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

 

8.          This Agreement shall terminate on the earlier of (i) the expiration
of the Lock-Up Period (as defined in the Letter Agreement, dated even date
herewith, between the Company and Rapp), or (ii) the liquidation of the Trust
Account; provided, however, that this Agreement shall earlier terminate in the
event that the Offering is not consummated and closed by June 30, 2014.

 

[SIGNATURE PAGES FOLLOW]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMMITTED CAPITAL ACQUISITION   CORPORATION II, a Delaware corporation      
By: /s/Michael Rapoport     Name: Michael Rapoport     Title:  Chief Executive
Officer and Chairman       /s/ Michael Rapoport   Michael Rapoport      
BROADBAND CAPITAL MANAGEMENT LLC       By: /s/ Philip Wagenheim     Name: Philip
Wagenheim     Title: Vice Chairman

 

[Trust Indemnification Agreement]

 

 

 

